Title: To George Washington from William Irvine, 2 May 1782
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Fort Pitt May 2d 1782
                        
                        I did not receive your Exellencys letter of the 22d March, untill two days ago, I shall observe your
                            directions respecting the Roads &ca leading to Niagara, as yet have not been able to fall in with any person who
                            has even a tolerable knowledge of them—there has been very little communication with that Quarter since last war and few
                            of the people who were then imployed are now living—Several of the Officers who went with Colonel Broadhead in 79—up the
                            Alegany say they Marched about 170 miles, to a Creek called Conniwagga—they were informed that it took its rise about
                            thirty Miles from that place, in a small Lake, that at this lake the waters divided—other small streams ran out of it
                            towards Niagara and that from thence the Country was pretty Civil & neither Rivers nor Marasses of any consequence
                            in the way—as far as Colonel Broadhead went—it was almost impassable either by land or water greater part along the
                            River, one continued defile—They went in September at that season it was with difficulty they got up some small Canoes,
                            & this on the main Branch of Alegany—They took  Dark Horses along—some say they were at one time not more than
                            thirty Miles from General Sullivans line of march, or rather I believe the extreme point he marched to. 
                        I have it in report from Officers & others, that French Creek, from Venango to Le Boeuf, is so full
                            of Timber that it would take great labour to clear it—and that in the summer season it is a very small stream—from Le
                            Boeuf to Presquit Isle, the old Bridged Road is entirely Rotten & under water—These Gentlemen Assert that it would
                            be easier to make a new Road, than to repair the Old, by their accounts it appears almost impracticable, to March any but
                            light Troops without Artillery or heavy Stores or Baggage—I will however continue to get the best accounts in my power and
                            transmit them to your Excellency.
                        In my letter of the 20th April I mentioned that the Troops were reduced to obedience, since that time
                            Devertions have been numerous and tho nothing like general Mutiny has taken place yet several Individuals have behaved in
                            the most daring and licentious manner—Two of Whome are now under Sentence, and shall be Executed tomorrow, which I hope
                            will check these proceedings.
                        I have sent several officers Mounted after the Deserters, who take different routs—and sent by them circular
                            letters to the County Lieutenants & Militia Officers, by which means I hope to have some of them taken—I have the
                            honor to be With the greatest respect Sir your Excellency’s Most Obedient Humble Servant
                        
                            Wm Irvine
                        
                    